— Proceeding pursuant to CPLR article 78, inter alia, to prohibit the respondents from holding the petitioner in contempt of court on the ground that personal jurisdiction was never obtained.
Adjudged that the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of prohibition does not properly lie under the instant circumstances in view of the apparent lack of merit of the petitioner’s contentions and the availability of an adequate remedy at law (see, Matter of Lipari v Owens, 70 NY2d 731; Matter of Molea v Marasco, 64 NY2d 718). Lawrence, J. P., Rubin, Balletta and Rosenblatt, JJ., concur.